Mr. Justice Harris
delivered the following opinion, concurring specially:
The writings suggest that the Great Western Land Company might have occupied any one of three possible positions: (1) As a purchasing broker for its “client” H. E. Doering; (2) as an optionee, if such a term is permissible, holding an option with a limitation upon the price to be quoted by him; or (3) as a selling broker for Waite. If Waite did no more than to offer to deal with the plaintiff as a purchasing broker or as an optionee, it would avail the Great Western Land Company nothing if it did not accept such offer. If the plaintiff offered to deal with Waite as his selling broker that offer could not benefit the plaintiff if Waite did not accept it. The complaint alleges that the plaintiff was authorized and employed to act as a selling broker for Waite and hence by its pleading the plaintiff admits that it did not accept any offer that Waite may have made to deal with the plaintiff as a purchasing broker for its “clients” or as the holder of an option. If the plaintiff recovers at all it can only recover by showing that, as a result of an offer by one and an acceptance of that offer by the other, it was authorized and employed to act as a selling broker for Waite. If the writings signed by Waite disclose nothing but offers to treat with the plaintiff as a purchasing broker for its “clients” or as the holder of an option the plaintiff cannot prevail, for Waite is “the party to be charged.” Looking at the writings signed by Waite it will be seen that every instrument signed by him proceeds upon the theory that he is dealing with or offering to deal with the Great Western Land Company as a purchasing broker for its “clients” or as the holder of an option. Waite never at any time agreed to pay a commission. The *505first letter written by him speaks of an option and tbe “protect” letter of January 6, 1914, makes it clear, especially when construed in connection with tbe plaintiff’s letter of December 20, 1913, tbat be did not consider tbat he was dealing with tbe plaintiff as bis selling broker.
It must be remembered tbat tbe plaintiff must produce a writing or writings containing tbe essential terms of the contract expressed with such a degree of certainty tbat it may be understood without recourse to parol evidence to show the intention of tbe parties: Browne on St. of Frauds (5 ed.),§371; 20 Cyc. 258; and the writing or writings relied upon by tbe plaintiff must tend to prove and not disprove tbe existence of an agreement between tbe parties authorizing or employing tbe Great Western Land Company to sell Waite’s land for him for a commission: Browne on St. of Frauds (5 ed.), § 371a; Catterlin v. Bush, 39 Or. 496, 501 (59 Pac. 706, 65 Pac. 1064). Giving tbe writings signed by tbe plaintiff a meaning most favorable to tbe plaintiff and then examining tbe writings signed by the defendant it cannot be said tbat tbe parties, at any time made an agreement authorizing or employing tbe plaintiff to sell tbe land for a commission or compensation to be paid by Waite. Tbe defendant is tbe party to be charged and tbe essential terms of the agreement must be in writing signed by him; and while it is true tbat tbe statute is satisfied by letters and telegrams it is also true tbat the requirements of tbe statute are not fulfilled if tbe letters and telegrams amount to nothing more than offers and unaccepted counter offers.
Tbe promise sued upon is tbe alleged promise of Waite to pay a commission for finding a purchaser. It is not claimed tbat the plaintiff paid anything or *506made any promise to Waite as a consideration for his alleged promise to pay a commission and therefore the alleged service to be rendered by the plaintiff would be the consideration for the promise sued upon. Laying aside any question concerning the expression of the consideration and viewing the service to be performed by the broker solely as one of the essential elements of the contract, it must, of course, like the other essential elements of the contract, be stated in the writing with such a degree of certainty that it may be understood without recourse to parol evidence to show the intention of the parties; and if the service to be performed were so stated it would probably be sufficiently expressed to satisfy the statute when viewed as the consideration for the promise sued upon, for it would be difficult to conceive of a writing which would not either in terms or by necessary implication show the consideration for the promise to pay a commission where the service to be performed by the broker is the consideration for the promise of the owner and the writing contains all the essentials of an agreement authorizing a broker to sell land for a commission. The obstacle confronting the plaintiff in the instant case is that the writings do not disclose an agreement by Waite to pay the plaintiff a commission if the latter found a purchaser. If the writings did reveal such an agreement they would probably contain an expression of the consideration, assuming that the service of the broker constituted the consideration, for it is everywhere held, including jurisdictions having statutes requiring the consideration to be expressed, that the consideration is sufficiently expressed if it is “expressly expressed” or if it appears by necessary inference: Osborne v. Baker, 34 *507Minn. 307, 311 (25 N. W. 606, 57 Am. Rep. 55). In no jurisdiction is it held that the consideration is not expressed when it appears by necessary inference. The petition for a rehearing should be denied.